       Case 1:19-cv-00160-JDP Document 28 Filed 03/29/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEBORAH CHERNICK,                                 Case No. 1:19-cv-00160-JDP (SS)
12                          Plaintiff,                  ORDER FOR THE AWARD OF PAYMENT
                                                        FOR ATTORNEY FEES AS STIPULATED
13             v.
                                                        ECF No. 26
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                            Defendant.
16

17

18            The parties’ stipulation for the award of payment for attorney fees, ECF No. 26, is

19   approved and so ordered.

20
     IT IS SO ORDERED.
21

22
     Dated:         March 26, 2021
23                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
